DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1–14, in the reply filed on 11/10/2020 is acknowledged.
Claims 15–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2020.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 is rejected as it is unclear to the Examiner what is meant by “maleic anhydride is introduced” as the disputed limitation is listed as a member of a Markush group from which at least one functional group is to be selected.  
Claims 8–11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 requires the resin component of claim 1 to “comprise[] a crosslinkable resin and a crosslinkable monomer.”  Claim 1, from which claim 8 depends, also requires the same resin component to “comprise a crosslinkable resin and a crosslinkable monomer.”  Accordingly, claim 8 requires a limitation already required by the claim from which it depends, thereby not further limiting claim 1.  Claims 9–11 are also rejected because they depend from non-further limiting claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4, 6–8, and 12–14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai (US 2010/0222446 A1).
Tamai discloses a photo-radical and thermo-radical curable composition comprising a vinyl-based polymer resin, a photo-initiator, and a thermal initiator.  Tamai abstract.  The vinyl-based polymer may further comprise photo- and thermally-crosslinkable vinyl monomer.  See id. ¶¶ 120–130.  The curable composition may be used as an insulating rubber material to cover wires and cables.  Id. ¶¶ 26, 89, 163–164. The vinyl-based polymer resin constitutes the majority of the photo- and thermo-curable composition.  See id. ¶¶ 111, 117, 119, 130.  The photo-initiator may comprise from 0.001 to 10 parts by weight relative to 100 parts by weight of the vinyl-based polymer resin and monomer.  Id. ¶ 111.  The thermal initiator may comprise from 0.01 to 3 parts by weight relative to 100 parts by weight of the vinyl-based polymer resin and monomer.  Id. ¶ 117.  The monomer may comprise from 1 to 200 parts by weight relative to 100 parts by weight of the vinyl-based polymer resin.  Id.
The Examiner takes that position that the Tamai composition is “moldable by extrusion” as many of the applications recited for using the Tamai composition are formed using extrusion.  See id. ¶¶ 163–168.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tamai.  Tamai fails to expressly teach the use of maleic acid-modified polyolefin as the crosslinkable resin.
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  
Here, Tamai teaches the vinyl monomer constituting the main chain of the vinyl polymer may include polyolefins ethylene and propylene, as well as maleic acid, and copolymers thereof.  Tamai ¶ 33.  Accordingly, it would have been obvious to one of ordinary skill in the art to have used maleic acid-modified ethylene or propylene as part of the vinyl monomer, wherein combining maleic acid and ethylene/propylene is merely . 
Claims 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamai as applied to claim 8 above, and further in view of Schmidt (US 2010/0307822 A1).  Tamai fails to teach a resin component comprising a non-crosslinkable resin.
Schmidt teaches an insulated wire for use in electronic equipment comprising an electrically conductive core and an insulating jacket comprising LLDPE.  Schmidt ¶¶ 30, 120.  The addition of LLDPE yields a smooth and glossy surface for the insulating jacket.  Id. ¶ 30.
It would have been obvious to the ordinarily skilled artisan to have added LLDPE to the Tamai composition to create a smooth and glossy surface for an insulating jacket for wires.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786